Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending in the instant application (Preliminary amendment filed 11 February 2019).
Priority
This application is a 371 of PCT/EP2017/070215 filed 08/09/2017. This application claims foreign priority to EPO 16184053.3 filed 08/12/2016, under 35 U.S.C. 119(a)-(d). The certified copy of the priority document has been filed in the instant application. 
The parent application EPO 16184053.3 to which priority is claimed is seen to provide adequate support under 35 U.S.C. 112 for claims 1-21 of this application. Priority date accorded is 08/12/2016.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-5 and 10 are rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 4-5 recite that the amount of sofosbuvir is in the range of 15 to 95 weight % and 20-40 weight % range. However, parent claim 1 recites that at least 99 weight % of the composition consists of sofosbuvir. Claims 4 and 5 do not further limit parent claim 1.
This also applies to claim 10. Claim 10 recites that at least 1.5 weight % of the composition consists of one or more pharmaceutically acceptable excipients. This indicates that the sofosbuvir content is 98.5%, whereas parent claim 1 requires a sofosbuvir content of at least 99 weight %.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 6-9 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin (WO 2015/150561 A2; cited in the IDS filed 02/11/2019).
Martin teaches a solid dispersion composition comprising amorphous sofosbuvir and at least one pharmaceutically acceptable matrix compound wherein at least 99 weight % of the composition is sofosbuvir in amorphous form. The solid composition can also contain a pharmaceutically acceptable excipient (page 1, lines 1-14; page 2, lines 10-16; page 3, lines 21-29; page 30, line 23 through page 31, line 2; page 61, line 25; as in claim 2). The sofosbuvir can be present in a percentage range of 55-95% (page 3, lines 1-2; as in claim 4). The suitable matrix compounds can be hydrophilic polymers and silicon based inorganic absorbents (page 7, line 13 through page 8, line 23; page 12, line 15 to page 15, line 5; as in claims 6-8). One of the hydrophilic polymers that can be used is polyvinylpyrrolidone copolymers (page 7, lines 25-27). This includes copovidone which is a copolymer of polyvinylpyrrolidone as in claim 9. The above teachings also read on claims 13-15. 
Claims 13-15 are Product-by-Process claims. Product-by-Process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Therefore, Martin anticipates claims 2, 6-9 and 13-15.


Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jetti et al (WO 2016/038542; cited in IDS filed 2/11/2019).
Jetti et al teaches a solid dispersion of amorphous sofosbuvir with plasdone S360 (page 2, lines 12-13; page 5, lines 16-19; pages 10-11, Examples 1-2; the composition and components as in claim 4; plasdone S360 is a pharmaceutically acceptable excipient). Therefore, claim 4 is anticipated by Jetti et al.

Claim 4 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jetti et al (WO 2016/038542; cited in IDS filed 2/11/2019).
Jetti et al teaches a solid dispersion of amorphous sofosbuvir with plasdone S360 (page 2, lines 12-13; page 5, lines 16-19; pages 10-11, Examples 1-2; the composition and components as in claim 4; plasdone S360 is a pharmaceutically acceptable excipient). Therefore, claim 4 is anticipated by Jetti et al.

Claim(s) 19-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Martin (WO 2015/150561 A2; cited in the IDS filed 02/11/2019).
Martin teaches a solid composition having 99 weight % sofosbuvir as set forth above, which has sofosbuvir and a matrix compound. The composition is prepared by making a mixture of sofosbuvir and a matrix compound and processed by granulation (page 29, lines 1-16; as in part of claim 19 and claim 20). According to Martin another embodiment is that the above composition in addition can have at least one pharmaceutically acceptable excipient (page 30, line 23 through page 31, line 2). This indicates that in the process one or more pharmaceutically acceptable excipient can also be included as a component and processed the same way to get the solid composition having sofosbuvir (at least 99 weight %), the matrix compound and the excipient (as in claim 19 part (i)). Therefore, Martin anticipates claims 19-21.
To the extent that Applicant may argue that the instantly claimed invention is not anticipated by the teachings of Martin et al, it would have been prima facie obvious for one of ordinary skill in the art to use the process of Martin to make the composition as in claims 19-20. The artisan would motivated to use the claimed process in view of Martin since Martin teaches the process steps claimed to make the composition containing sofosbuvir and the matrix compound and teaches inclusion of a pharmaceutically acceptable excipient in the composition. Therefore, it would be obvious to the artisan to make a mixture containing all the three components and process it as claimed (and taught by Martin). The claimed process, as taught by Martin, is simple and requires only the mixing of the components followed by drying. The artisan would be motivated to use an art tested method. The artisan would have a reasonable expectation of success in using the method starting with all three components.

Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin (WO 2015/150561 A2; cited in the IDS filed 02/11/2019).
Martin teaches a process for making solid sofosbuvir composition wherein sofosbuvir is mixed with a matrix compound in at least one solvent and then dried to get the dried mixture (page 25, line 34 through page 26, line 27; as in part (i’) and (ii’)). The composition can also have a pharmaceutically acceptable excipient (page 30, 23-39). The invention also includes a preparation of an oral dosage form like a tablet which comprises providing a solid composition of sofosbuvir and the matrix compound and admixing this composition with at least one excipient (page 30, liens 20-39; as in parts (iii’) and (iv’)). Therefore, Martin anticipates claim 21.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jetti et al (WO 2016/038542; cited in IDS filed 2/11/2019) in view of Martin (WO 2015/150561 A2; cited in the IDS filed 02/11/2019).
Jetti et al teaches a solid dispersion of amorphous sofosbuvir with plasdone S360 (page 2, lines 12-13; page 5, lines 16-19; pages 10-11, Examples 1-2; the composition and components as in claims 1, 3, 5 and 10-14). However, in the composition of Jetti et al the amorphous sofosbuvir content is not at least 99 weight % as in claim 1. 
Martin teaches a composition having at least 99 weight % of sofosbuvir as set forth above. However, Martin suggests that its composition can have a pharmaceutically acceptable excipient as an additional component along with sofosbuvir and the matrix compound (page 30, lines 23-24). 
Jetti teaches a solid dispersion containing sofosbuvir and a pharmaceutically acceptable excipient wherein the amount of sofosbuvir is about 83 weight % (as in Example 1 at pages 10-11). This means that a stable solid dispersion of sofosbuvir with a pharmaceutically acceptable excipient as the only components can be made.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to make the composition as in claim 1 since analogous compositions having only sofosbuvir and a pharmaceutically acceptable excipient having a high percentage of sofosbuvir are known in the art.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
According to the rationale discussed in KSR above, the rationale in (E) above is seen to be applicable here since based on the prior art teachings, analogous compositions having only sofosbuvir and a pharmaceutically acceptable excipient having a high percentage of sofosbuvir are known in the art. Thus, it is obvious to arrive at the claimed compositions in view of the combined teachings of the prior art.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. According to Martin provision of a stable composition having a high amount of sofosbuvir is needed. Jetti teaches a stable composition of sofosbuvir and a pharmaceutically acceptable excipient having a high content of sofosbuvir (83%). Therefore, it would be obvious to make the composition having at least 99 weight % of sofosbuvir as in claim 1 and dependents thereof. The claimed composition has only two components, as opposed to three components of Martin, which would lower the cost. Since Jetti discloses another composition wherein sofosbuvir content is about 63%, the artisan would make the composition having the percentage of sofosbuvir as in claim 5 in order to provide an alternate composition with a lower dosage. 
Claims 11-14 are Product-by-Process claims. Product-by-Process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jetti et al (WO 2016/038542; cited in IDS filed 2/11/2019).
Jetti et al teaches a process for the preparation of a solid composition wherein sofosbuvir is prepared (example 3 at page 11), mixed with an excipient in water (examples 1 and 2 at pages 10-11) and is processed to get the solid dispersion (as in claim 17). Since the water is distilled out it reads on the limitation of claim 18. Jetti et al does not teach making a composition wherein the sofosbuvir content is at least 99 weight % of the mixture as in claim 17.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
According to the rationale discussed in KSR above, the rationale in (A), (B) and (G) above are seen to be applicable here since based on the prior art teachings, a solid dispersion containing about 83 weight % of sofosuvir and a pharmaceutically acceptable excipient which is obtained by the claimed process is known in the art. Thus, it is obvious to use the same process to obtain the composition as in claim 17 by increasing the amount of sofosbuvir.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. The artisan would be motivated to use an art tested method to obtain the instant composition since the method is simple to carry out and just needs the amount of the sofosbuvir to be increased to the desired level.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO Internet website contains Terminal Disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,493,089 (‘089).  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
Instant claims 1-16 are drawn to solid compositions comprising amorphous sofosbuvir and a pharmaceutically acceptable excipient matrix and sofosbuvir, a matrix and a pharmaceutically acceptable excipient, the type of matrix compounds and percentages.  Claims 17-21 drawn to a process for making the above compositions.
Claims 1-10 and 18-19 of ‘089 are drawn to solid compositions comprising sofosbuvir, matrix compounds, surfactant and their percentages. Claims 11-17 are dawn to a process for making the compositions.
The claims ‘089 differ from the instant claims in that the instant claims recite the use of a matrix compound whereas ‘089 recites matrix compound having a particular absorption-desorption isotherm and also includes a ratio between sofosbuvir and the matrix compound. 
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to arrive at the claimed composition and the process of making the composition in view of the claims of ‘089.
  In the instant case ‘089 teaches the same components, percentages of the components, and the process steps applicant claims.  Although the claims of '089 employ a matrix compound having a particular characteristic, one of ordinary skill in the art would readily recognize that the claimed composition and method of making it can be arrived at with a reasonable expectation of success in view of ‘089.  The use of known components in compositions and process steps for making it as taught in the prior art is not seen to render the instantly claimed compositions and method of making unobvious over the art.  Once the general scheme has been shown to be old, the burden is on the applicant to present reason or authority for the unobviousness of the claimed composition and method of producing it.


Conclusion
Pending claims 1-21 are rejected


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623